                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

MELVIN D. POWELL, individually and
as attorney in fact for SHANNON
SNODGRASS, CONSTANCE S. GOLDEN,
CHRIS CORBITT, LARRY CORBITT, JOHN
DENNIS, and DEBBIE DENNIS,

         Plaintiffs,

v.                                   Civil Action no. 2:18-cv-01180

CSX TRANSPORTATION, INC.,

         Defendant.


                   MEMORANDUM OPINION AND ORDER


         Pending is the plaintiffs’ motion to remand this case

to the Circuit Court of Wood County, filed August 9, 2018.     The

defendant responded August 22, 2018, to which the plaintiffs did

not reply.


                            I.   Background


         This case concerns the removal of a railroad crossing

on Princess Lane in Wood County, West Virginia.    Plaintiffs are

residents of West Virginia who use and/or own land adjacent to

the crossing in question.   Compl. ¶¶ 7-8.    Defendant, the

operator of the relevant railroad line, is a Virginia

corporation with its principal place of business in Florida.

Id. at ¶ 5.   Plaintiffs claim that removing the crossing



                                 1
constituted a breach of contract.     Id. at ¶ 4.   They seek

injunctive relief in the form of “immediate, temporary, and

permanent installation and maintenance of the Princess Lane

railroad crossing by the Defendant at its expense,” as well as

an award of “actual damages, punitive damages, and their costs

and attorney fees.”   Id. at p. 4.    Paragraph 18 of the complaint

states:

      The Plaintiffs stipulate that all of their alleged
      damages and all other relief including but not limited
      to equitable relief, punitive damages, actual damages
      and attorney fees and costs set forth in the complaint
      are no grater then [sic] $74,999.99. To the extent
      any remedy awarded by the Court and/or jury, inclusive
      of attorney fees, declaratory relief, and equitable
      relief would be in excess of $74,999.99, plaintiffs
      stipulate that they will not be entitled to recover
      said award.


Id.   The complaint is signed by R. Vance Golden, III, counsel

for the plaintiffs, as well as by Melvin D. Powell “for himself

and as attorney in fact for the Plaintiffs.”     Id. at 4-5.

Defendant removed the action to federal court on July 24, 2018,

pursuant to diversity jurisdiction.


                           II.   Discussion


          District courts have original jurisdiction over all

“civil actions where the matter in controversy exceeds the sum

of $75,000, exclusive of interest and costs, and is between

citizens of different States.”   28 U.S.C. § 1332(a)(1).



                                 2
Defendants may remove any case over which the district courts

have original jurisdiction.   28 U.S.C. § 1441(a).   The party

seeking to remove a case to federal court has the burden of

establishing federal jurisdiction and demonstrating the

jurisdictional amount by a preponderance of the evidence.     See

Landmark Corp. v. Apogee Coal Co., 945 F. Supp. 932, 935 (S.D.W.

Va. 1996) (“A defendant that removes a case from state court in

which the damages sought are unspecified, asserting the

existence of federal diversity jurisdiction, must prove by a

preponderance of the evidence that the value of the matter in

controversy exceeds the jurisdictional amount.”)


         Plaintiffs challenge removal on the ground that the

defendant incorrectly determined the amount in controversy.

While the plaintiffs did not name a sum certain in their

complaint, the defendant provided evidence, by way of affidavit

attached to their notice of removal, that the cost of

installation of the crossing would constitute sixty-two thousand

twenty-five dollars ($62,025.00) for labor and materials, plus

maintenance costs of around four thousand five hundred dollars

($4,500.00) per year.   Not. of Remov. Ex. 1 at 2.   Plaintiffs

claim that the defendant erred by including maintenance costs in

its calculation.




                                 3
            In the Fourth Circuit, “it is settled that the test

for determining the amount in controversy in a diversity

proceeding is ‘the pecuniary result to either party which [a]

judgment would produce.’” Dixon v. Edwards, 290 F.3d 699, 710

(4th Cir. 2002) (quoting Gov't Employees Ins. Co. v. Lally, 327

F.2d 568, 569 (4th Cir.1964)); see also JTH Tax, Inc. v.

Frashier, 624 F.3d 635, 639 (4th Cir. 2010) (“We ascertain the

value of an injunction for amount in controversy purposes by

reference to the larger of two figures: the injunction's worth

to the plaintiff or its cost to the defendant.”).    A defendant’s

calculation will be accepted if it shows “by the preponderance

of the evidence, that the amount in controversy exceeds the

jurisdictional threshold.”    Dart Cherokee Basin Operating Co.,

LLC v. Owens, 135 S. Ct. 547, 553–54 (2014) (internal quotations

omitted).   Future damages may be included in this calculation

when “a right to future payments . . . will be adjudged in the

present suit.”   Broglie v. MacKay-Smith, 541 F.2d 453, 455 (4th

Cir. 1976) (quoting 1 Moore's Federal Practice P 0.93(5. 3) at

904).


            Here, the court finds that defendant has proved, by a

preponderance of the evidence, that the amount in controversy

exceeds $75,000.    Attached to their response memorandum, the

defendant presents a form detailing their process in determining




                                  4
the cost of reinstalling the railroad crossing.    Response in

Opposition, ECF # 7, Ex. 2.    Further, because the complaint

demands “maintenance of the Princess Lane railroad crossing by

the Defendant at its expense[,]” (Compl. at 4), maintenance

costs would be required in the event a judgment is rendered in

plaintiffs’ favor and must be included in the amount-in-

controversy calculation.    See Broglie, 541 F. 2d 452, and see

Parsley v. Norfolk & W. Ry. Co., No. CV 3:17-4322, 2018 WL

813158, at *1 (S.D.W. Va. Feb. 9, 2018) (including future

maintenance costs in amount-in-controversy calculation because

“Plaintiff's request for relief is that Defendant construct the

crossing and maintain it into perpetuity.”).    The amount in

controversy therefore meets the jurisdictional requirement, as

the cost of installing the crossing and maintaining it will

quickly exceed $75,000.


         The attempted stipulation by plaintiffs does not

hinder this conclusion.    A stipulation as to the amount in

controversy may prevent removal only when it is “a formal, truly

binding, pre-removal stipulation signed by counsel and his

client explicitly limiting recovery.” McCoy v. Erie Ins. Co.,

147 F. Supp. 2d 481, 485 (S.D.W. Va. 2001).    ”Even properly

executed stipulations may fail to prevent federal jurisdiction

if the complaint fails to state a sum certain prayer for




                                  5
relief.”   Parsley v. Norfolk & W. Ry. Co., No. CV 3:17-4322,

2018 WL 813158, at *2 (S.D.W. Va. Feb. 9, 2018) (citing

Kittredge v. Navy Fed. Credit Union, No. 3:15-CV-81, 2016 WL

47877, at *3 (N.D.W. Va. Jan. 4, 2016) (“The stipulation would

be entirely valid, binding and effective to preclude removal,

but for the absence of a sum-certain prayer for relief in the

Plaintiffs' state court complaint.”)).


           The stipulation here was signed by one plaintiff and

plaintiffs’ counsel only insofar as the stipulation was included

in the complaint, rather than contemporaneously attached

thereto.   The stipulation does not contain a sum certain prayer

for relief, but rather contends only that damages are “no grater

then [sic] $74,999.99[,]” and that plaintiffs “will not be

entitled to recover [an award in excess of $74,999.99.]”    Compl.

¶ 18.   Even if this stipulation were deemed effective, the

plaintiffs cannot overcome the fact that the cost of the

injunction, itself, will exceed $75,000.00.   Indeed, the

stipulation does not appear to account for the cost of such

injunction, but merely relates to the amount of damages

plaintiffs will recover.   The court thus finds, inasmuch as the

stipulation does not address the cost of the injunction and is

likely otherwise ineffective, that remand is not warranted here.




                                 6
                          III. Conclusion


         Accordingly, it is ORDERED that the motion to remand

be, and it hereby is, denied.


         The Clerk is requested to transmit this order to all

counsel of record and to any unrepresented parties.


                                    DATED: March 28, 2019




                                7
